Citation Nr: 1029719	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1989 to January 
1990, and from November 1990 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

A motion to advance this case on the Board's docket was received 
by the Board in June 2010, and granted in August 2010.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In particular, he claims 
that he was exposed to loud noise as a mortar crewman and as a 
military policeman during Operation Desert Storm.  He further 
alleges that he has had bilateral hearing loss and tinnitus ever 
since his discharge from military service.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83. 

Under the circumstances of this case, the Board concludes that 
the RO should schedule the Veteran for a VA examination to 
address the existence and etiology of his current complaints of 
bilateral hearing loss and tinnitus.  See Charles v. Principi, 16 
Vet. App 370, 374-75 (2002) (holding that the Veteran was 
competent to testify to inservice acoustic trauma, inservice 
symptoms of tinnitus, and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation."); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993) (holding that lay statements are competent on inservice 
symptoms and post-service symptoms of dizziness, loss of balance, 
hearing trouble, stumble and fall, and tinnitus that later formed 
the basis of diagnosis of Meniere's disease). 

Review of the record shows that the Veteran's complete service 
treatment and service personnel records are not associated with 
the claims file.  A review of the Veteran's available service 
personnel records indicate that he served in the Missouri 
National Guard from June 1953 to January 1995.  In cases where 
the service treatment records are unavailable or incomplete 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  While the RO 
requested the Veteran's service treatment and personnel records 
from the National Personnel Record Center in November 2007 and 
the Records Management Center in December 2007, the Board finds 
that a request to locate the Veteran's missing service treatment 
and personnel records should be made by the RO to the Adjutant 
General of the State of Missouri, the U.S. Army Human Resources 
Command, and the Commander U.S. Army Enlisted Records and 
Evaluation Center (USAEREC).

Finally, the Board notes the absence of any post service 
treatment records having been identified by the Veteran in this 
matter.  A September 1990 medical history report indicated that 
the Veteran was employed as a factory worker.  This type of 
employer often requires its employees to take periodic physical 
examinations.  Accordingly, the RO should request that the 
Veteran identify any medical treatment providers he has seen for 
his bilateral hearing loss or tinnitus. 
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Adjutant 
General of the State of Missouri, the U.S. 
Army Human Resources Command, and the 
Commander USAEREC in an attempt to locate 
the Veteran's complete service treatment 
records and service personnel records.  The 
claims folder should document the efforts 
made to obtain these records along with any 
negative responses.  If the service 
treatment records cannot be obtained, a 
letter should be sent to the Veteran 
informing him of the steps taken to obtain 
the records, listing alternative sources, 
and requesting him to furnish any such 
records in his possession or to identify 
the possible location of such records.

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for bilateral 
hearing loss or tinnitus since his 
discharge from the service, to include any 
available physical examination records from 
the Veteran's former employers.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment or examination he 
may identify.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
bilateral hearing loss and tinnitus found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
current hearing loss or tinnitus found is 
related to the Veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
Veteran's military occupational specialty, 
his available service and post service 
treatment records, the Veteran's history of 
inservice and post service noise exposure, 
including post service employment as a 
factory worker, his statements as to 
observable symptoms, and any other 
pertinent clinical findings of record, must 
be taken into account.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of these claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

7.  THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded 
expeditious treatment.  All claims remanded 
by the Board or by the Court of Appeals for 
Veterans Claims for additional development or 
other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



